Citation Nr: 0831706	
Decision Date: 09/16/08    Archive Date: 09/22/08

DOCKET NO.  04-01 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from March 1954 to March 1956.  

This matter initially came before the Board of Veterans 
Appeals (Board) on appeal from a November 2001 decision by 
the RO which denied service connection for a psychiatric 
disorder, claimed as a neurosis.  The Board remanded the 
appeal for additional development in February 2006.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

Although further delay is regrettable, the Board finds that 
additional development must be accomplished prior to further 
consideration of the veteran's appeal.  

As indicated above, the Board remanded the appeal in February 
2006, in part, to obtain all available treatment records from 
VAMC Kansas City from 1989 to the present.  Although the AMC 
made several attempts to obtain the identified VA treatment 
records, it did not receive a response to any of its requests 
from that facility.  The failure to obtain identified VA 
medical records or, at the very least, confirmation that the 
records were destroyed, retired or were otherwise 
unavailable, violates VA's duty to assist under 38 C.F.R. 
§ 3.159 and, in this case, the holding in Stegall v. West, 11 
Vet. App. 268 (1998).  Under the circumstances, the Board is 
compelled to remand the appeal again, to attempt to obtain 
the identified VA treatment records or confirmation that 
those records can not be located or are otherwise 
unavailable.  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
AMC for the following action:  

1.  The AMC should obtain all VA 
treatment records from VAMC Kansas City 
from 1989 to the present and associate 
them with the claim file.  If the records 
are unavailable or can not be located, 
VAMC must provide confirmation and an 
explanation as to why the records are 
unavailable.  

2.  If additional VA treatment records 
material to the veteran's claim are 
obtained, the records and the claims file 
should be forwarded to the VA physician 
who examined the veteran in May 2008 for 
review and an opinion as to what, if any, 
affect the additional records have on his 
prior opinion.  

If the examiner is no longer employed by 
VA, the claims file should be forwarded 
to an appropriate specialist for review 
and an opinion as to the etiology and, if 
feasible, date of onset of his current 
psychiatric disorder.  The examiner 
should provide a complete rationale and 
basis for all opinions offered.  If the 
physician is unable to make any 
determination, he or she should so state 
and indicate the reasons.  

3.  After the requested development has 
been completed, the AMC should 
readjudicate the merits of the claim 
based on all the evidence of record and 
all governing legal authority, including 
the VCAA and implementing regulations, 
and any additional information obtained 
as a result of this remand.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

